The motion evidences labor and research, but we are unable to agree with the conclusions of appellant's counsel. This court is compelled to dispose of this case in accordance with recognized principles of law applicable to the facts appearing in the record.
There were no exceptions taken to the charge of the court, and but one bill of exceptions appears, which presents objection to the testimony of Sheriff Johnson who was handed a copy of a United States warrant and asked if that was a correct copy of the warrant had by Mr. Edgar at the time witness accompanied him to the Alvie Adams home. Over objection that it showed no connection with this offense, was an extraneous matter, and had no bearing on this case, and was prejudicial, the witness was permitted to answer the question in the affirmative. The record shows that Mr. Johnson accompanied a federal officer to the home of appellant, said federal officer having at the time a warrant for appellant's arrest. It is plain that the bill of exceptions manifested no error.
The only question in the case at all is the sufficiency of the testimony. Same is set out and reviewed in our original opinion, to which we can add nothing, except to say that we believe it amply sufficient to support the verdict and judgment. We find nothing wrong with the sentence.
The motion for rehearing is overruled.
Overruled.